DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 14 January 2021. 
Claims 1, 3, 15, 17, 21, and 23 were amended. Claims 1-7 and 15-27 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15, which is representative of claims 1 and 21, recites in part, segregate a data structure into treatment groups and covariate groups, the data structure including an index of sales associated with an advertisement campaign; reduce a bias associated with the covariate groups by applying an entropy optimization to determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups, the entropy optimization including maximizing an entropy associated with a  probability distribution of the covariate groups;  determine a first balanced weight for a first sale of the index of sales based on (a) the first balancing factor and (b) a first sampling weight of the first sale, the first sale associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first sale associated with a first response; determine a first aggregate response of the first treatment group based a sum of products of (1) a first set of balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights including the first balanced weight, the first set of responses including the first response, the first treatment group including an advertisement with first graphic; and reduce computing resource waste by modifying, resource allocation to the advertisement campaign based on the first aggregate response, the modification of resource allocation to cause changing the first graphics to second graphics. These limitations describe a concept of applying entropy balancing analysis to advertising efficacy data to determine whether the change an image associated with an advertising campaign. That concept plainly is an example of a marketing or advertising activity, and as such the claims are determined to set forth a method of organizing human activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. Claim 15 recites the additional element a computer readable storage medium which causes a processor to perform steps. Claims 1 and 21 recites the additional element an apparatus comprising generic functionality defined elements. These additional elements are recited at a high level of generality, and may be interpreted as including a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional 
Dependent claims 2-7, 16-20, and 22-27 further narrow the abstract idea. Claim 2 also recites the additional element of a “network interface.” This limitation would be understood by one of ordinary skill in the art to be part of a computing device, which is an already considered additional element of the claim. As such, the recitation of this additional element does not change the prior analysis. The narrowed abstract idea is not integrated into a practical applications, and the additional elements continue to fail to amount to significantly more than the narrowed abstract idea. Dependent claims 3-7, 16-20, and 22-27 do not recite any further additional elements. The prior identified additional elements do not integrate the narrowed abstract ideas into a practical application, and the prior identified additional elements continue to fail to amount to significantly more than the narrowed abstract idea. Thus the dependent claims continue to be directed to an abstract idea without including additional elements that amount to significantly more than the abstract idea. Therefore the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hainmueller (Entropy Balancing for Causal Effects: A Multivariate Reweighting Method to Produce Balanced Samples in Observational Studies) in view of Kitts (US 2014/0100945 A1). 

Regarding Claim 1, 15, and 21: Hainmueller discloses:
segregate a data structure into covariate groups, the data structure including an index of effect associated with a treatment: 

    PNG
    media_image1.png
    190
    565
    media_image1.png
    Greyscale

(Page 3)
reduce a bias associated with the covariate groups by applying an entropy optimization to determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of the first subset of the treatment groups; the first subset associated with the covariate groups, the entropy optimization including maximizing an entropy associated with a probability distribution of the covariate groups and determine a first balanced weight for a first effect of the index of effects based on the first balancing factor and a first sampling weight of the first effect, the first effect associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first effect associated with a first response:

    PNG
    media_image2.png
    261
    578
    media_image2.png
    Greyscale

(Page 6)

    PNG
    media_image3.png
    245
    569
    media_image3.png
    Greyscale

	(Page 7)
Examiner’s note: Hainmueller’s optimization equation is: 
    PNG
    media_image4.png
    32
    147
    media_image4.png
    Greyscale
, with 
    PNG
    media_image5.png
    16
    128
    media_image5.png
    Greyscale
. Note that this is a minimization of a summation of 
    PNG
    media_image6.png
    15
    32
    media_image6.png
    Greyscale
. One of ordinary skill in the art would recognize this to be equivalent to a maximization of a summation of the negative of 
    PNG
    media_image6.png
    15
    32
    media_image6.png
    Greyscale
. In fact, Zhao (“Entropy Balancing is Doubly Robust”) uses “Entropy Balancing” as “proposed by 
    PNG
    media_image7.png
    40
    166
    media_image7.png
    Greyscale
, a maximization of the negative summation, which is equivalent to a summation of the negative of the summed terms. Thus one of ordinary skill in the art would not consider Hainmueller’s “minimization” as distinct from an equivalent “maximization.”
Examiner’s note: Note that the BRI of “treatment group” includes both control groups and groups receiving intervention or “treatment”. This interpretation is consistent with the specification, which states “the data structure 300 includes sales associated with three treatment groups, namely the control group ("CONTROL"), the first treatment group 102A ("T1") and the second treatment group 102B ("T2") [0035]).
determine a first aggregate response to the first treatment group based on a sum of products of (1) a first set balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights including the first balanced weight, the first set of balanced weights including the first balanced weight, the first set of responses including the first response:

    PNG
    media_image8.png
    376
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    16
    252
    media_image9.png
    Greyscale


 	
    PNG
    media_image10.png
    129
    564
    media_image10.png
    Greyscale

	(Page 6)
Examiner’s Note: As indicated by the excerpt from Page 2, Yi is the outcome of the ith unit. 

Hainmueller does not appear to explicitly disclose an apparatus, or a non-transitory computer readable medium implementing the techniques disclosed. 
Kitts teaches an apparatus and a non-transitory computer readable medium ([0247-[0249]) for implementing a set of instructions. 
	Hainmueller provides a system of equations for balancing covariate group weight based on entropy maximization, upon which the claimed invention’s computer implementation of such can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of using computers to implement algorithms. One of ordinary skill in the art could have trivially applied the algorithm of Hainmueller with the computer of Kitts. Further, one of ordinary skill in the art would have recognized that the application of Hainmueller with the computer of Kitts would allow the computations of Hainmueller to be completed much quicker. As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts.

Hainmueller does not appear to disclose sales associated with an advertisement campaign
Kitts teaches sales associated with an advertisement campaign (In one embodiment, an advertising (ad) campaign may be tracked in real-time using treatment groups and control groups to determine the effects of the advertising campaign. An experimental advertisement campaign (also referred to as a local ad campaign) may be introduced to a treatment group. The experimental 
As demonstrated by Kitts, the prior art already knew of advertising campaign “treatments” evaluated based on subsequent sales data, upon which the claimed invention’s use of entropy maximization to balance covariate group weight can be seen as an improvement. However, Hainmueller demonstrates that the prior art already had techniques for balancing covariate group weight based on entropy maximization. One of ordinary skill could have easily applied the techniques of Hainmueller to the advertisement treatments of Kitts. One of ordinary skill in the art would have recognized that such an application of Hainmueller would have better allowed advertisers to better estimate the population average treatment effect of an advertisement campaign (Hainmueller, Page 6). As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts. 

Hainmueller does not appear to disclose reduce computing resource by modifying computing resource allocation to the advertisement campaign based on the first aggregate response, the modification of computing resource allocation to cause changing the first graphics to second graphics.
Kitts teaches  reducing computing resource by modifying computing resource allocation to the advertisement campaign based on a response, the modification of computing resource allocation to cause changing the first graphics to second graphics (methods may automatically determine if the performance of an existing advertising campaign is below one or more performance goals and may adjust advertising media. See at least [0044]. Also: processing logic may adjust the media concentration (e.g., the amount of TV advertisements, also known as the advertising weight) in areas where the change in sales does not meet a threshold for statistical significance. See at least [0134]. Also: processing logic identifies an adjustment to the first advertisement campaign that will cause the one or more sales metrics to more closely meet the one or more sales goals. For example, if a sales goal is to have 100 sales of a product, and only 55 products have been sold, the processing logic may determine that the advertisement weight of the first advertisement campaign should be adjusted (e.g., the advertisement weight or concentration should be increased to generate more impressions which may result in more sales). At block 1720, processing logic performs the adjustment to optimize the first advertisement campaign (e.g., to cause the one or more sales metrics to change such that they are closer to the one or sales goals). See at least [0239]. Also: In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result.  See at least [0241]). 
Hainmueller and Kitts suggests using computer implemented entropy balancing to determine an effectiveness of an advertisement campaign treatment, upon which the claimed invention’s modification of a displayed graphic can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of modifying advertisement campaign resources and in turn effecting displayed advertisements based on the effectiveness of an advertisement campaign. One of ordinary skill in the art could have trivially applied the techniques of Kitts to the combination of Hainmueller and Kitts. Further, one of ordinary skill in the art would have been extremely motivated to do so, because the purpose behind producing accurate advertisement effectiveness data is to better implement advertisement campaigns. As such, the application of Kitts, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts. 

Regarding Claim 2, 16, and 22: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Kitts teaches a network interface to retrieve the data structure from a results database, the results database associated with an advertisement provider associated with the advertisement campaign (At block 245, processing logic obtains sales results in the treatment groups and control groups. See at least [0122]. Also: The computer system 1900 may further include a network interface device 1908 which may communicate with a network 1920. See at least [0250]). The motivation to combine Hainmueller and Kitts is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3, 17, and 23: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses determine a second balancing factor for a second covariate group of the covariate groups based on a geometric mean of a second subset of the treatment groups associated with the covariate groups; and determine a second balanced weight for a second sale of the index of sales based on (a) the second balancing factor and (b) a second sampling weight of the second sale, the second sale associated with the second covariate group and the first treatment group of the first subset of the treatment groups, the second sale associated with a second response, the first set of balanced weights further including the second balanced weight, the first set of responses further including the second response:

    PNG
    media_image8.png
    376
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    16
    252
    media_image9.png
    Greyscale

(Pages 3 and 4)
 	
    PNG
    media_image10.png
    129
    564
    media_image10.png
    Greyscale

	(Page 6)

Regarding Claim 4, 18, and 24 : Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses determine a third balanced weight for a third sale of the index of the sales based (1) the first balancing factor and (b) a third sampling weight of the third sale, the third sale associated with the first covariate group and a second treatment group of the first subset of treatment groups, the third sale associated with a third response; and determine a second aggregate response of the second treatment group based a sum of products of (1) a second set of balanced weights associated with the second treatment group and (2) a second set of responses associated with the second treatment group, the second set of balanced weights including the third balanced weight, the second set of responses including the first response: 

    PNG
    media_image8.png
    376
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    16
    252
    media_image9.png
    Greyscale

(Pages 3 and 4)
 	
    PNG
    media_image10.png
    129
    564
    media_image10.png
    Greyscale

	(Page 6)

Regarding Claim 5, 19, 25,  : Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses wherein the second treatment group is a control group, the control group associated with consumers who were not exposed to the advertisement campaign:

    PNG
    media_image1.png
    190
    565
    media_image1.png
    Greyscale

(Page 3)

Regarding Claim 6, 20, 26: Hainmueller in view of Kitts makes obvious the above limitations. As previously noted, Hainmueller discloses calculating an aggregate response. Additionally, Kitts teaches determine a first comparative advantage corresponding to the first treatment group by determining a difference between the first response and the second response (In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result. In another embodiment, processing logic measures changes in a difference between the first advertising result and the second advertising result that occur without changes to the first advertisement campaign or the second advertisement campaign. See at least [0241]). The motivation to combine Hainmueller and Kitts is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7 and 27: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses wherein the entropy optimizer is to reduce the bias associated with the covariate groups by balancing all orders of interactions between the covariate groups 

    PNG
    media_image11.png
    65
    566
    media_image11.png
    Greyscale

(Page 6)

    PNG
    media_image12.png
    97
    573
    media_image12.png
    Greyscale

	(Page 7)

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-7 and 15-27:  
Applicant notes that no human activity is being organized in claim 1 as currently set forth.  … The subject matter at issue in OIP Techs sets forth “a method of pricing a product … wherein said offers are to be presented to potential customers of said product to allow said potential customers to purchase said product for the prices included in said offers.” … The court characterized this subject matter as “directed to the concept of offer-based price optimization.” Id. At p. 6., That is, the subject matter of OIP Techs directly invokes the presentation of an offer to potential customers (e.g., the activity of multiple humans, etc.). … The subject matter of claim 1 does not involve the organization of any human behavior and/or activity … unlike OIP Techs, no human behavior is inherently involved in the claimed apparatus. Instead, the subject matter of claim 1 quantifies and evaluates existing data pertaining to historical human behavior. … This purchasing has already occurred as such, the subject matter of the claim 1 does not directly involve the presentation nor the consideration of prices by humans. 
Claim 1 is clearly directed towards an improvement to the technical field of advertisement campaign evaluation. … the claimed apparatus of claim 1 provides a distinct improvement in the technical fields of advertisement campaign evaluation. 
Examiner’s Response: Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.
Examiner does not agree with applicant’s implication that the determination that OIP Techs was “directed to the concept of offer-based price optimization” hinges on some tangential reference to the presentation of an offer to a human. Based on the description of the abstract idea, this does not OIP Techs and the present claims is unwarranted. No reasonable person could understand the change in a graphic associated with an advertising campaign as for any purpose other than the consumption of human beings. Finally, it appears inarguable that modifying a graphic associated with an advertising campaign is not a “marketing or sales activity”, an expressly identified sub-grouping of the methods of organizing human activity grouping. The 2019 PEG does not indicate that “marketing or sales activities” must expressly recite an interaction with a human. 
Per MPEP 2106: “It is important to note, the judicial exception alone cannot provide the improvement.” In the present claims, any “improvement” is in the analysis itself rather than the computing device additional elements of the claims, which merely implement the analysis of the abstract idea. 

Applicant’s Argument Regarding 103 Rejections of claims 1-7 and 15-27: Because each of Kitts, Xu, Gremmert, and Kalliola are missing the same elements of the claims, namely, an entropy optimizer to reduce a bias associated with the covariate groups … including maximizing an entropy associated with a probability distribution of the covariate groups, the alleged Kitts/Xu/Gremmert/Kalliola combination fails to establish a prima facie case of obviousness. 
Examiner’s Response: Applicant's arguments filed 14 January 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 15, and 21. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Remy et al. (US 2019/0236287 A1) describes an analogous use of entropy balancing to get accurate information on advertisement audiences. 
Li et al. (US 2017/0140417 A1) describes an alternative covariate balancing approach. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-21